Citation Nr: 1819922	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served U.S. Army National Guard/Army National Guard of Mississippi from December 1988 to December 1996, which included active duty service/active duty for training from June 1989 to August 1989, from June 1990 to August 1990, and from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals Board on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As an initial matter, the Board notes that, in October 2017, private attorney K.L. submitted a motion to withdraw from representation in the this appeal.  The letter complied with 38 C.F.R. § 20.608, and set forth good cause for the withdrawal and included a signed statement certifying that a copy of the motion was sent by first-class mail, postage prepaid, to the Veteran, setting forth the address to which the copy was mailed.  The Veteran did not file a response to the motion, and the Board therefore grants the October 2017 motion for withdrawal.

Additionally, the Veteran was scheduled for a video-conference hearing before a member of the Board in October 2017; however, he failed to appear and, as such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this appeal in order to obtain identified VA treatment records.  Specifically, in an August 2014 brief, the Veteran requested "that VA obtain all records from VAMC Atlanta . . . . M[edical] C[enter in] Dublin and the Hinesville VA [] clinic . . . and review them in support of his pending appeal."  However, the record is devoid of any subsequent attempts to obtain the identified outstanding records.  

Additionally, inasmuch as the Veteran has reported symptoms of drowsiness starting during active duty service and continuing until his 2008 diagnosis, the Board requests a VA opinion in order to ascertain the nature and etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the following identified outstanding VA treatment reports:

(a) records from Atlanta VA Health Care System dated from June 2014 through the present; 

(b) records from the Carl Vinson VA Medical Center in Dublin, Georgia; and 

(c) records from the Charleston VA Medical Center, including specifically the Hinesville Outpatient Clinic.

2.  Obtain a VA opinion regarding the nature and etiology of the Veteran's sleep apnea.  The relevant records in the electronic claims file should be made available for review by the VA examiner.  The Board defers to the examiner regarding whether an in-person examination of the Veteran is required to render the requested opinion:

After reviewing the claims file and considering the Veteran's lay statements regarding symptoms of drowsiness since service, the examiner should opine as to whether is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to a period of active duty.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




